PER CURIAM.
Appellant challenges his conviction and sentence for two counts of delivery of cannabis. We find no merit in the points he raises in the appeal. We affirm his conviction and sentence.
We do, however, find that the judgment erroneously lists appellant’s convictions as second degree felonies. As provided in section 893.13(l)(a)(2), Florida Statutes (1989), appellant is guilty of felonies in the third degree. We remand for correction of the judgment to so reflect, but otherwise affirm.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.